DETAILED ACTION
	This is a first office action in response to application 16/762,347 filed 05/07/2020, in which claims 1-20 are presented for examination. A preliminary amendment was filed concurrently therewith providing amendments to claims 4 is hereby acknowledged. Currently claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 recites the limitation " the scanning direction control element".  There is insufficient antecedent basis for this limitation in the claim. The Office believes it may have been the intention that claim 16 is dependent upon 15 and recommends correcting the claim dependency to overcome this issue.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moh U.S. Patent Application Publication No. 2007/0035501 A1 hereinafter Moh.

Consider Claim 1:
	Moh discloses a display panel, comprising: (Moh, See Abstract.)
	a gate array substrate; (Moh, [0042], “The display panel 100 includes an array substrate 110, an opposite substrate 120 and a liquid crystal layer (not shown).  The array substrate 110 includes a plurality of thin film transistors TFT that are arranged in a matrix shape.  The opposite substrate 120 faces the array substrate 110.  The liquid crystal layer (not shown) is interposed between the array substrate 110 and the opposite substrate 120.”)
	a first flexible circuit board connected to the gate array substrate; (Moh, [0055] The data driving part 240 may include a data tape carrier package (TCP) 241.  The data TCP 241 includes a data flexible circuit film 241a and a data driving chip 241b.”)
	a printed-circuit board connected to the first flexible circuit board, and is provided with a central control board, (Moh, [0073], “The display device may further include a data printed circuit board 260.  The data printed circuit board 260 is electrically connected to the array substrate 110 through a data TCP 241.”)
	wherein the central control board outputs a gate array driving signal; (Moh, [0073], “The data printed circuit board 260 generates a data driving signal for driving the data driving part 240 and a gate driving signal for driving the gate driving part 250.”)
	a second flexible circuit board disposed on a side edge of the gate array substrate; and (Moh, [0066], “The gate driving chip 251b is mounted on the gate flexible circuit film 251a to control a timing of the gate signals G1, G2, .  . . Gn, so that the gate signals G1, G2, .  . . Gn are applied to the gate lines GL1, GL2, .  . . GLn, respectively.”)
	a level shifter provided on the second flexible circuit board and connected to the central control board, wherein the level shifter is configured to raise the gate array driving signal. (Moh, [0070], “The gate driving chip 251b (shown in FIG. 2) may include a shift register, a level shifter and a buffer to apply gate signals G1, G2, .  . . Gn to gate lines GL1, GL2, .  . . GLn, respectively, so that the gate lines GL1, GL2, .  . . GLn are activated in sequence.  The gate driving chip 251b has a simpler structure than the data driving chip 241b (shown in FIG. 2).”)
Consider Claim 2:
	Moh discloses the display panel as claimed in claim 1, wherein the second flexible circuit board further comprises a shift register and an output buffer, the shift register receives the gate array driving signal and generates a temporary gate array  (Moh, [0070], “The gate driving chip 251b (shown in FIG. 2) may include a shift register, a level shifter and a buffer to apply gate signals G1, G2, .  . . Gn to gate lines GL1, GL2, .  . . GLn, respectively, so that the gate lines GL1, GL2, .  . . GLn are activated in sequence.  The gate driving chip 251b has a simpler structure than the data driving chip 241b (shown in FIG. 2).”)
Consider Claim 11:
	Moh discloses a display panel, comprising: (Moh, See Abstract.)
	a gate array substrate; (Moh, [0042], “The display panel 100 includes an array substrate 110, an opposite substrate 120 and a liquid crystal layer (not shown).  The array substrate 110 includes a plurality of thin film transistors TFT that are arranged in a matrix shape.  The opposite substrate 120 faces the array substrate 110.  The liquid crystal layer (not shown) is interposed between the array substrate 110 and the opposite substrate 120.”)
	a first flexible circuit board connected to the gate array substrate; (Moh, [0055] The data driving part 240 may include a data tape carrier package (TCP) 241.  The data TCP 241 includes a data flexible circuit film 241a and a data driving chip 241b.”)
	a printed-circuit board connected to the first flexible circuit board, and is provided with a central control board, (Moh, [0073], “The display device may further include a data printed circuit board 260.  The data printed circuit board 260 is electrically connected to the array substrate 110 through a data TCP 241.”)
	wherein the central control board outputs a gate array driving signal; (Moh, [0073], “The data printed circuit board 260 generates a data driving signal for driving the data driving part 240 and a gate driving signal for driving the gate driving part 250.”)
(Moh, [0066], “The gate driving chip 251b is mounted on the gate flexible circuit film 251a to control a timing of the gate signals G1, G2, .  . . Gn, so that the gate signals G1, G2, .  . . Gn are applied to the gate lines GL1, GL2, .  . . GLn, respectively.”)
	a level shifter provided on the second flexible circuit board and connected to the central control board, and the level shifter is configured to raise the gate array driving signal; (Moh, [0070], “The gate driving chip 251b (shown in FIG. 2) may include a shift register, a level shifter and a buffer to apply gate signals G1, G2, .  . . Gn to gate lines GL1, GL2, .  . . GLn, respectively, so that the gate lines GL1, GL2, .  . . GLn are activated in sequence.  The gate driving chip 251b has a simpler structure than the data driving chip 241b (shown in FIG. 2).”)
	wherein the second flexible circuit board further comprises a shift register and an output buffer, the shift register receives the gate array driving signal and generates a temporary gate array driving signal, the level shifter is configured to raise the temporary gate array driving signal and transmit the temporary gate array driving signal to the output buffer, and the output buffer outputs a temporary gate array control signal to control a plurality of thin film transistors of the gate array substrate to turn on or off, and the gate array control signal comprises a plurality of clock control signals. (Moh, [0070], “The gate driving chip 251b (shown in FIG. 2) may include a shift register, a level shifter and a buffer to apply gate signals G1, G2, .  . . Gn to gate lines GL1, GL2, .  . . GLn, respectively, so that the gate lines GL1, GL2, .  . . GLn are activated in sequence.  The gate driving chip 251b has a simpler structure than the data driving chip 241b (shown in FIG. 2).”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moh U.S. Patent Application Publication No. 2007/0035501 A1 as applied to claims above, and further in view of Hao et al. U.S. Patent Application Publication No. 2016/0027371 A1 hereinafter Hao.

Consider Claim 3:
	Moh discloses the display panel as claimed in claim 2, and while teaching the shift register, the level shifter, and the output buffer are mounted on the second flexible circuit board does not expressly suggest this being a thin film encapsulation integrated circuit. 
	Hao teaches that is was a technique known in the art to provide a TFE this wherein the shift register, the level shifter, and the output buffer are mounted to a thin film encapsulation integrated circuit disposed on the second flexible circuit board. (Hao, [0003], “The shift register is used generally in the gate driver of the liquid crystal display panel.  Each of gate lines is correspondingly connected to a stage of circuit unit of the shift register.  A gate input signal is output through the gate driving circuit to progressively scan respective pixels.  The gate driving circuit can be disposed in the display panel by means of an encapsulation mode of chip on array (COA) technique on a flexible substrate or chip on glass (COG) technique on a glass substrate, or can be formed in the display panel through composing an integrated circuit unit by TFTs.  For the liquid crystal display panel, the design that the gate driver is integrated on the gate on array (GOA) can reduce the product cost and also subtracts a process therefrom, so as to raise the productivity.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide an encapsulation layer as this was a known technique in the art that would allow the substrate to remain flexible and (Hao, [0003])
Consider Claim 12:
	Moh discloses the display panel as claimed in claim 11, and while teaching the the shift register, the level shifter, and the output buffer are mounted to however does not teach a thin film encapsulation integrated circuit disposed on the second flexible circuit board.
	a thin film encapsulation integrated circuit disposed on the second flexible circuit board. (Hao, [0003], “The shift register is used generally in the gate driver of the liquid crystal display panel.  Each of gate lines is correspondingly connected to a stage of circuit unit of the shift register.  A gate input signal is output through the gate driving circuit to progressively scan respective pixels.  The gate driving circuit can be disposed in the display panel by means of an encapsulation mode of chip on array (COA) technique on a flexible substrate or chip on glass (COG) technique on a glass substrate, or can be formed in the display panel through composing an integrated circuit unit by TFTs.  For the liquid crystal display panel, the design that the gate driver is integrated on the gate on array (GOA) can reduce the product cost and also subtracts a process therefrom, so as to raise the productivity.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide an encapsulation layer as this was a known technique in the art that would allow the substrate to remain flexible and as taught in view of Hao can reduce the product cost and also subtracts a process therefrom, so as to raise the productivity. (Hao, [0003])
Claim Rejections - 35 USC § 103
Claims 4-6, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moh U.S. Patent Application Publication No. 2007/0035501 A1 as further in view of Ji et al. U.S. Patent Application Publication No. 2021/0020086 A1 hereinafter Ji.

Consider Claim 4:
	Moh discloses the display panel as claimed in claim 1, and while acknowledging there are clock signals does not specify wherein the gate array control signal is configured to comprise a plurality of clock control signals.
	Ji however teaches that it was a technique known to those having ordinary skill in the art before the effective filing date of the invention to provide a plurality of clock signals and thus teaches wherein the gate array control signal is configured to comprise a plurality of clock control signals. (Ji, [0048], [0068], [0070], “The clock signal specifically includes a CK1, and a CK2 to a CKx, where x&gt;1.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a plurality of clock signals as this was expressly taught in the prior art Ji and those of skill in the art would have readily recognized their use for controlling gate drivers.
Consider Claim 5:
	Moh in view of Ji discloses the display panel as claimed in claim 4, wherein a number of the clock control signals is twelve. (Ji, [0048], [0068], [0070], “The clock signal specifically includes a CK1, and a CK2 to a CKx, where x&gt;1.”)
Consider Claim 6:
	Moh discloses the display panel as claimed in claim 1, however does not specify further details of wherein the gate array driving signal is configured to comprise a low frequency signal, the second flexible circuit board is configured to further comprise a 
	Ji however teaches that it was a technique known to those having ordinary skill in the art before the effective filing date of the invention to provide gate array driving signal configured to comprise a low frequency signal, the second flexible circuit board is configured to further comprise a low frequency signal separation element, and (Ji, [0069], “The frame start timing control signal T_STV, the timing clock signal T_CKV, and the low frequency timing clock signal T_LC are converted through the level shifter 123 to be a frame start control signal STV a clock signal CK, and a low frequency clock signal LC.  The level shifter 123 outputs the frame start control signal STV, the clock signal CK, and the low frequency clock signal LC respectively through a corresponding port.  The output frame start control signal STV, clock signal CK, and low frequency clock signal LC are transmitted through the first signal cable group 137 to the first screen gate driver circuit 112, and are transmitted through the second signal cable group 138 to the second screen gate driver circuit 113.”)
	the low frequency signal separation element is configured to convert the low frequency signal into a first low frequency signal and a second low frequency signal. (Ji, [0070], “The clock signal specifically includes a CK1, and a CK2 to a CKx, where x&gt;1.  The low frequency clock signal specifically includes a LC1 and a LC2.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide to convert a low frequency signal into separate low frequency signals as this was expressly taught in the prior art Ji and those of skill in the art would have readily recognized their use for controlling gate drivers.

Consider Claim 13:
	Moh discloses the display panel as claimed in claim 11, however does not specify wherein a number of the clock control signals is twelve.
	Ji however teaches that it was a technique known to those having ordinary skill in the art before the effective filing date of the invention to provide a plurality of clock signals and thus teaches wherein a number of the clock control signals is twelve. (Ji, [0048], [0068], [0070], “The clock signal specifically includes a CK1, and a CK2 to a CKx, where x&gt;1.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a plurality of clock signals as this was expressly taught in the prior art Ji and those of skill in the art would have readily recognized their use for controlling gate drivers.
Consider Claim 14:
	Moh discloses the display panel as claimed in claim 13, however does not specify further details of wherein the gate array driving signal comprises a low frequency signal, the second flexible circuit board is configured to further comprise a low frequency signal separation element, and the low frequency signal separation element is configured to convert the low frequency signal into a first low frequency signal and a second low frequency signal.
	Ji however teaches that it was a technique known to those having ordinary skill in the art before the effective filing date of the invention to provide the gate array driving signal comprises a low frequency signal, the second flexible circuit board is configured to further comprise a low frequency signal separation element, and (Ji, [0069], “The frame start timing control signal T_STV, the timing clock signal T_CKV, and the low frequency timing clock signal T_LC are converted through the level shifter 123 to be a frame start control signal STV a clock signal CK, and a low frequency clock signal LC.  The level shifter 123 outputs the frame start control signal STV, the clock signal CK, and the low frequency clock signal LC respectively through a corresponding port.  The output frame start control signal STV, clock signal CK, and low frequency clock signal LC are transmitted through the first signal cable group 137 to the first screen gate driver circuit 112, and are transmitted through the second signal cable group 138 to the second screen gate driver circuit 113.”)
	the low frequency signal separation element is configured to convert the low frequency signal into a first low frequency signal and a second low frequency signal. (Ji, [0070], “The clock signal specifically includes a CK1, and a CK2 to a CKx, where x&gt;1.  The low frequency clock signal specifically includes a LC1 and a LC2.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide to convert a low frequency signal into separate low frequency signals as this was expressly taught in the prior art Ji and those of skill in the art would have readily recognized their use for controlling gate drivers.

Claim Rejections - 35 USC § 103
Claims 7-10 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moh U.S. Patent Application Publication No. 2007/0035501 A1 as applied to claim 1 above, and further in view of Mun et al. U.S. Patent Application Publication No. 2014/0168282 A1 hereinafter Mun.

Consider Claim 7:
	Moh discloses the display panel as claimed in claim 1, and while teaching providing a starting output enable signal to the gate driving part and the second flexible (Moh, [0049], The third control signal CNTL3 includes a start signal STV, a clock signal CK and an output enable signal OE for controlling the gate driving part 250.) however does not additionally detail comprises a scanning direction control element which is configured to control a scanning direction of a gate driving circuit, and control the scanning direction of the gate driving circuit by receiving a scanning direction control signal.
	Mun however teaches that it was a known technique to those having ordinary skill in the art before the effective filing date of the invention to provide a scanning direction control element which is configured to control a scanning direction of a gate driving circuit, and control the scanning direction of the gate driving circuit by receiving a scanning direction control signal. (Mun, [0037], [0035], “As shown in FIGS. 5A and 6A, when the first gate start pulse GSPF is supplied to the first gate driver IC LGIC1 of the first group disposed on the upper left side of the display panel and the second gate start pulse GSPR is supplied to the first gate driver IC RGIC1 of the second group disposed on the upper right side of the display panel, the gate driver ICs LGIC1 to LGIC6 of the first group and the gate driver ICs RGIC1 to RGIC6 of the second group operate in the first shift mode and shift the gate pulse along the first scan direction.  Each of the gate driver ICs LGIC1 to LGIC6 of the first group outputs a carry signal LCAR transmitted to a start pulse input terminal of a next IC.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide scanning direction control as this was a known technique in view of Mun and would have been utilized for the purpose of controlling gate driving circuits thereof capable of preventing only a portion of a screen of a display panel from being driven by an abnormal operation of the gate driving circuits when the gate driving circuits are disposed on both sides of the display panel. (Mun, [0008])

Consider Claim 8:
	Moh in view of Mun discloses the display panel as claimed in claim 7, wherein the scanning direction control element further comprises a receiving unit that receives the scanning direction control signal. (Mun, [0037], [0035], “As shown in FIGS. 5A and 6A, when the first gate start pulse GSPF is supplied to the first gate driver IC LGIC1 of the first group disposed on the upper left side of the display panel and the second gate start pulse GSPR is supplied to the first gate driver IC RGIC1 of the second group disposed on the upper right side of the display panel, the gate driver ICs LGIC1 to LGIC6 of the first group and the gate driver ICs RGIC1 to RGIC6 of the second group operate in the first shift mode and shift the gate pulse along the first scan direction.  Each of the gate driver ICs LGIC1 to LGIC6 of the first group outputs a carry signal LCAR transmitted to a start pulse input terminal of a next IC.”)
Consider Claim 9:
	Moh discloses the display panel as claimed in claim 1, and while teaching providing a starting signals to the gate driving part and the second flexible circuit board wherein the gate array driving signal comprises a start signal, the second flexible circuit board (Moh, [0049], The third control signal CNTL3 includes a start signal STV, a clock signal CK and an output enable signal OE for controlling the gate driving part 250.) however does not additionally detail comprises a start signal separation element, and the start signal separation element is configured to convert the start signal into a first start signal and a second start signal.
	Mun however teaches that it was a known technique to those having ordinary skill in the art before the effective filing date of the invention to provide a start signal separation element, and the start signal separation element is configured to convert the start signal into a first start signal and a second start signal. (Mun, [0032], “The gate timing control signal GTC includes gate start pulses GSPF and GSPR for controlling start timing of the gate pulse, a gate shift clock GSC for controlling shift timing of the gate pulse, a gate output enable signal GOE for controlling output timing of the gate pulse, a shift direction control signal DIR, and the like.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide multiple scanning direction control as this was a known technique in view of Mun and would have been utilized for the purpose of controlling gate driving circuits thereof capable of preventing only a portion of a screen of a display panel from being driven by an abnormal operation of the gate driving circuits when the gate driving circuits are disposed on both sides of the display panel. (Mun, [0008])
Consider Claim 10:
	Moh discloses the display panel as claimed in claim 1, wherein the gate array driving signal comprises a left start signal and a right start signal, the second flexible circuit board is configured to further comprise (Moh, [0049], The third control signal CNTL3 includes a start signal STV, a clock signal CK and an output enable signal OE for controlling the gate driving part 250.) however does not additionally detail a start signal conversion element, and the start signal conversion element is configured to convert the left start signal and the right start signal into a first start signal and a second start signal.
	Mun however teaches that it was a known technique to those having ordinary skill in the art before the effective filing date of the invention to provide a start signal conversion element, and the start signal conversion element is configured to convert the left start signal and the right start signal into a first start signal and a second start signal. (Mun, [0032], “The gate timing control signal GTC includes gate start pulses GSPF and GSPR for controlling start timing of the gate pulse, a gate shift clock GSC for controlling shift timing of the gate pulse, a gate output enable signal GOE for controlling output timing of the gate pulse, a shift direction control signal DIR, and the like.”)
Mun and would have been utilized for the purpose of controlling gate driving circuits thereof capable of preventing only a portion of a screen of a display panel from being driven by an abnormal operation of the gate driving circuits when the gate driving circuits are disposed on both sides of the display panel. (Mun, [0008])
Consider Claim 15:
	Moh discloses the display panel as claimed in claim 11, wherein the second flexible circuit board (Moh, [0049], The third control signal CNTL3 includes a start signal STV, a clock signal CK and an output enable signal OE for controlling the gate driving part 250.) however does not additionally detail further comprises a scanning direction control element which is configured to control a scanning direction of a gate driving circuit, and control the scanning direction of the gate driving circuit by receiving a scanning direction control signal.
	Mun however teaches that it was a known technique to those having ordinary skill in the art before the effective filing date of the invention to provide a scanning direction control element which is configured to control a scanning direction of a gate driving circuit, and control the scanning direction of the gate driving circuit by receiving a scanning direction control signal. (Mun, [0037], [0035], “As shown in FIGS. 5A and 6A, when the first gate start pulse GSPF is supplied to the first gate driver IC LGIC1 of the first group disposed on the upper left side of the display panel and the second gate start pulse GSPR is supplied to the first gate driver IC RGIC1 of the second group disposed on the upper right side of the display panel, the gate driver ICs LGIC1 to LGIC6 of the first group and the gate driver ICs RGIC1 to RGIC6 of the second group operate in the first shift mode and shift the gate pulse along the first scan direction.  Each of the gate driver ICs LGIC1 to LGIC6 of the first group outputs a carry signal LCAR transmitted to a start pulse input terminal of a next IC.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide scanning direction control as this was a known technique in view of Mun and would have been utilized for the purpose of controlling gate driving circuits thereof capable of preventing only a portion of a screen of a display panel from being driven by an abnormal operation of the gate driving circuits when the gate driving circuits are disposed on both sides of the display panel. (Mun, [0008])
Consider Claim 16:
	Moh discloses the display panel as claimed in claim 11, wherein the scanning direction control element further comprises a receiving unit that receives the scanning direction control signal.
	Mun however teaches that it was a known technique to those having ordinary skill in the art before the effective filing date of the invention to provide wherein the scanning direction control element further comprises a receiving unit that receives the scanning direction control signal. (Mun, [0037], [0035], “As shown in FIGS. 5A and 6A, when the first gate start pulse GSPF is supplied to the first gate driver IC LGIC1 of the first group disposed on the upper left side of the display panel and the second gate start pulse GSPR is supplied to the first gate driver IC RGIC1 of the second group disposed on the upper right side of the display panel, the gate driver ICs LGIC1 to LGIC6 of the first group and the gate driver ICs RGIC1 to RGIC6 of the second group operate in the first shift mode and shift the gate pulse along the first scan direction.  Each of the gate driver ICs LGIC1 to LGIC6 of the first group outputs a carry signal LCAR transmitted to a start pulse input terminal of a next IC.”)
Mun and would have been utilized for the purpose of controlling gate driving circuits thereof capable of preventing only a portion of a screen of a display panel from being driven by an abnormal operation of the gate driving circuits when the gate driving circuits are disposed on both sides of the display panel. (Mun, [0008])
Consider Claim 17:
	Moh discloses the display panel as claimed in claim 11, wherein the gate array driving signal comprises (Moh, [0049], The third control signal CNTL3 includes a start signal STV, a clock signal CK and an output enable signal OE for controlling the gate driving part 250.) however does not additionally detail a start signal, the second flexible circuit board comprises a start signal separation element, and the start signal separation element is configured to convert the start signal into a first start signal and a second start signal.
	Mun however teaches that it was a known technique to those having ordinary skill in the art before the effective filing date of the invention to provide a start signal, the second flexible circuit board comprises a start signal separation element, and the start signal separation element is configured to convert the start signal into a first start signal and a second start signal. (Mun, [0032], “The gate timing control signal GTC includes gate start pulses GSPF and GSPR for controlling start timing of the gate pulse, a gate shift clock GSC for controlling shift timing of the gate pulse, a gate output enable signal GOE for controlling output timing of the gate pulse, a shift direction control signal DIR, and the like.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide multiple scanning direction Mun and would have been utilized for the purpose of controlling gate driving circuits thereof capable of preventing only a portion of a screen of a display panel from being driven by an abnormal operation of the gate driving circuits when the gate driving circuits are disposed on both sides of the display panel. (Mun, [0008])
Consider Claim 18:
	Moh discloses the display panel as claimed in claim 11, wherein the gate array driving signal comprises (Moh, [0049], The third control signal CNTL3 includes a start signal STV, a clock signal CK and an output enable signal OE for controlling the gate driving part 250.) however does not additionally detail a left start signal and a right start signal, the second flexible circuit board is configured to further comprise a start signal conversion element, and the start signal conversion element is configured to convert the left start signal and the right start signal into a first start signal and a second start signal.
	Mun however teaches that it was a known technique to those having ordinary skill in the art before the effective filing date of the invention to provide a left start signal and a right start signal, the second flexible circuit board is configured to further comprise a start signal conversion element, and the start signal conversion element is configured to convert the left start signal and the right start signal into a first start signal and a second start signal. (Mun, [0032], “The gate timing control signal GTC includes gate start pulses GSPF and GSPR for controlling start timing of the gate pulse, a gate shift clock GSC for controlling shift timing of the gate pulse, a gate output enable signal GOE for controlling output timing of the gate pulse, a shift direction control signal DIR, and the like.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide multiple scanning direction Mun and would have been utilized for the purpose of controlling gate driving circuits thereof capable of preventing only a portion of a screen of a display panel from being driven by an abnormal operation of the gate driving circuits when the gate driving circuits are disposed on both sides of the display panel. (Mun, [0008])
Consider Claim 19:
	Moh discloses a display panel, comprising: (Moh, See Abstract.)
	a gate array substrate; (Moh, [0042], “The display panel 100 includes an array substrate 110, an opposite substrate 120 and a liquid crystal layer (not shown).  The array substrate 110 includes a plurality of thin film transistors TFT that are arranged in a matrix shape.  The opposite substrate 120 faces the array substrate 110.  The liquid crystal layer (not shown) is interposed between the array substrate 110 and the opposite substrate 120.”)
	a first flexible circuit board connected to the gate array substrate; (Moh, [0055] The data driving part 240 may include a data tape carrier package (TCP) 241.  The data TCP 241 includes a data flexible circuit film 241a and a data driving chip 241b.”)
	a printed-circuit board connected to the first flexible circuit board, and is provided with a central control board, (Moh, [0073], “The display device may further include a data printed circuit board 260.  The data printed circuit board 260 is electrically connected to the array substrate 110 through a data TCP 241.”)
	wherein the central control board outputs a gate array driving signal; (Moh, [0073], “The data printed circuit board 260 generates a data driving signal for driving the data driving part 240 and a gate driving signal for driving the gate driving part 250.”)
	a second flexible circuit board disposed on a side edge of the gate array substrate; and (Moh, [0066], “The gate driving chip 251b is mounted on the gate flexible circuit film 251a to control a timing of the gate signals G1, G2, .  . . Gn, so that the gate signals G1, G2, .  . . Gn are applied to the gate lines GL1, GL2, .  . . GLn, respectively.”)
	a level shifter provided on the second flexible circuit board and connected to the central control board, and the level shifter is configured to raise the gate array driving signal; (Moh, [0070], “The gate driving chip 251b (shown in FIG. 2) may include a shift register, a level shifter and a buffer to apply gate signals G1, G2, .  . . Gn to gate lines GL1, GL2, .  . . GLn, respectively, so that the gate lines GL1, GL2, .  . . GLn are activated in sequence.  The gate driving chip 251b has a simpler structure than the data driving chip 241b (shown in FIG. 2).”)
	Moh while teaching the second flexible circuit board further however does not additionally detail comprises a scanning direction control element which is configured to control a scanning direction of a gate driving circuit, and control the scanning direction of the gate driving circuit by receiving a scanning direction control signal, the scanning direction control element further comprises a receiving unit that receives the scanning direction control signal, the gate array driving signal comprises a start signal, the second flexible circuit board comprises a start signal separation element, and the start signal separation element is configured to convert the start signal into a first start signal and a second start signal. 
	Mun however teaches that it was a known technique to those having ordinary skill in the art before the effective filing date of the invention to provide a scanning direction control element which is configured to control a scanning direction of a gate driving circuit, and control the scanning direction of the gate driving circuit by receiving a scanning direction control signal, the scanning direction control element further comprises a receiving unit that receives the scanning direction control signal, the gate array driving signal comprises a start signal,  (Mun, [0037], [0035], “As shown in FIGS. 5A and 6A, when the first gate start pulse GSPF is supplied to the first gate driver IC LGIC1 of the first group disposed on the upper left side of the display panel and the second gate start pulse GSPR is supplied to the first gate driver IC RGIC1 of the second group disposed on the upper right side of the display panel, the gate driver ICs LGIC1 to LGIC6 of the first group and the gate driver ICs RGIC1 to RGIC6 of the second group operate in the first shift mode and shift the gate pulse along the first scan direction.  Each of the gate driver ICs LGIC1 to LGIC6 of the first group outputs a carry signal LCAR transmitted to a start pulse input terminal of a next IC.”)
	the second flexible circuit board comprises a start signal separation element, and the start signal separation element is configured to convert the start signal into a first start signal and a second start signal. (Mun, [0032], “The gate timing control signal GTC includes gate start pulses GSPF and GSPR for controlling start timing of the gate pulse, a gate shift clock GSC for controlling shift timing of the gate pulse, a gate output enable signal GOE for controlling output timing of the gate pulse, a shift direction control signal DIR, and the like.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide scanning direction control as this was a known technique in view of Mun and would have been utilized for the purpose of controlling gate driving circuits thereof capable of preventing only a portion of a screen of a display panel from being driven by an abnormal operation of the gate driving circuits when the gate driving circuits are disposed on both sides of the display panel. (Mun, [0008])
Consider Claim 20:
	Moh in view of Mun disclose the display panel as claimed in claim 19, wherein the second flexible circuit board further comprises a shift register and an output buffer, the shift register receives the gate array driving signal and generates a temporary gate array driving signal, the level shifter is configured to raise the temporary gate array  (Moh, [0070], “The gate driving chip 251b (shown in FIG. 2) may include a shift register, a level shifter and a buffer to apply gate signals G1, G2, .  . . Gn to gate lines GL1, GL2, .  . . GLn, respectively, so that the gate lines GL1, GL2, .  . . GLn are activated in sequence.  The gate driving chip 251b has a simpler structure than the data driving chip 241b (shown in FIG. 2).”)

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626